DETAILED ACTION
This action is responsive to the amendment filed 8/8/22.
Claims 1-27 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Boll et al. (US 20180000533) in view of Cosman et al. (US 20170050038, “Cosman”).
Regarding claim 1, Boll teaches a system for treating an area of a patient with energy comprising a plurality of subareas (paragraphs 0004-0006), the system comprising: one or more energy sources, wherein each energy source is configured to independently provide radiofrequency energy (paragraph 0019, ‘the source of RF energy can comprise two or more individually-controllable RF energy sources’); a plurality of non-invasive (Par. 4, ‘ In various aspects, the present teachings can provide a non-invasive, cooled (or uncooled) RF-based treatment’) energy applicators (Par. 9, ‘multiple RF applicators can be applied to the patient at the start of the treatment’), numbering more than the number of energy sources (Fig. 1a, shows two energy sources 135 and 136 and at least four energy applicators 130a-d, further each of these applicators can have multiple electrodes), wherein each non-invasive energy applicator is configured to be coupled to a skin of a different target body subarea (As shown in fig. 1a) and is configured to apply energy to the target body subarea when provided with energy from the one or more energy sources (Par. 4, ‘In various aspects, the present teachings can provide a non-invasive, cooled (or uncooled) RF-based treatment’); a plurality of skin temperature sensors, wherein each temperature sensor is coupled to one of said plurality of non-invasive energy applicators, and each skin temperature sensor is configured to sense the temperature of the target body subarea of the non-invasive energy applicator to which the temperature sensor is coupled (Par. 18, ‘ the system can also include one or more temperature detectors for detecting a temperature of the tissue surface around the perimeter of the electrode array,’);  a temperature controller configured to provide energy to the plurality of applicators in a predetermined pattern (Par. 18) , wherein the predetermined pattern of energization comprises: a first phase lasting a first time period (Fig. 7a and par. 137, ‘As shown, the plot exhibits a ramp up phase as the tissue temperature increases in the first several minutes of the treatment’; the first phase can be mapped to the ramp up phase), wherein at least one of the one or more energy sources provide energy to multiple non-invasive energy applicators one or more times (Par. 9, ‘multiple RF applicators can be applied to the patient at the start of the treatment, energized ’) at a first frequency (Par. 10, ‘the RF signals exhibiting one or more of a power, duty cycle, pulse duration, phase, and RF frequency.’) and a first range of power levels to elevate temperatures of fat tissue  (Fig. 7a and par. 137, ‘That is, the target tissue can be raised to the therapeutic temperature range (e.g., 42-47° C.) during an initial heating or build phase in which the RF power (or duty cycle) is increased’) in each subarea to a fat treatment temperature (Par. 137, ‘therapeutic temperature range (e.g., 42-47° C.)’) for a fat treatment therapy (Par. 5, ‘the non-invasive treatment of unwanted fat’), and a second phase lasting a second time period (Par. 137, ‘after which the RF power is reduced so as to maintain an approximate plateau at about 45° C’; the second phase can be mapped to this lower powered maintenance phase), wherein at least one of the one or more energy sources repeatedly provide energy (Par. 137, a ‘duty cycle’ implies a repeated application of energy) to each of the plurality of non-invasive energy applicators (Par. 9, ‘multiple RF applicators can be applied to the patient at the start of the treatment, energized ’) at a second frequency (Par. 10, ‘the RF signals exhibiting one or more of a power, duty cycle, pulse duration, phase, and RF frequency.’; The examiner notes that the claim language does not require that the first and second frequencies are different from each other. Therefore, in the examiner’s opinion this limitation is still satisfied even if Boll teaches delivering the same fundamental frequency during both the ramp-up phase and the maintenance phase) and at a second range of power levels to maintain temperatures of fat tissue in each target body subarea at the fat treatment temperature (Par. 137, ‘after which the RF power is reduced so as to maintain an approximate plateau at about 45 °C.’) for fat treatment therapy (Par. 5, ‘the non-invasive treatment of unwanted fat’).
While Boll teaches that individual electrodes of each applicator can be individually switched in a sequentially, pulsed manner in order to maintain the target tissue within the treatment temperature range (Par. 89), Boll fails to teach a switching circuit configured to sequentially provides energy to the plurality of non-invasive energy applicators during the first and second phases, wherein when energy is applied to one of the plurality of non-invasive energy applicators, energy is not being applied to one or more other non-invasive energy applicators, so that the temperature of fat tissue in the target body subarea does not faII 2 degrees Celsius during any time in the first and second time periods when energy is not being applied to the non-invasive energy applicator coupled thereto; a temperature control module comprising a maximum temperature for the target body subarea for each of said plurality of non-invasive energy applicators, wherein the maximum temperature for each target body subarea coupled to an non-invasive energy applicator may be individually defined by a user and wherein the temperature control module is configured to cause the switching circuit to regulate the delivery of energy to each non-invasive energy applicator to maintain the temperature of the target body subarea coupled to the non-invasive energy applicator within a desired tolerance of the maximum temperature for the target body subarea where the maximum temperature is within a fat treatment temperature range; and an input device allowing a user to individually enter or adjust the maximum temperature for each target subarea within the fat treatment temperature range.
Regarding the switching aspect, Cosman teaches an analogous system for treating an area of a patient comprising a plurality of subareas with energy (Par. 13, ‘The present invention relates generally to the applications of RF to multiple electrodes positioned in tissue of the living body.’), the system comprising: one or more energy sources (Fig. 3, high frequency generator 100), wherein each energy source is configured to independently provide radiofrequency energy (par. 13, ‘RF generator’); a plurality of energy applicators (Fig. 3, electrodes 145-147), numbering more than the number of energy sources (Fig. 3, shows three electrodes 145-147 for one RF generator 100), wherein each energy applicator is aligned with a different subarea and is configured to apply energy to the subarea when provided with energy from the one or more energy sources (Fig. 2 and par. 45, ‘The electrodes are connected to the system, and they are in contact to the patient's body B.’; therefore, the different subareas can be considered the subareas of the body which directly surround the different electrodes); and a switching circuit configured to energize each energy applicator in the plurality of energy applicators with energy provided from the one or more energy sources using a predetermined pattern of energization (Fig. 3 and par. 45, ‘For example, in FIG. 3, there are three electrodes 145, 146, and 147 that have cable connections 142, 142, and 143, respectively, to the system. These connections connect to switches S1, S2, and S3, respectively, that connect further through connections 101, 102, and 103, respectively, to the high frequency generator 100 that supplies the high frequency signal output that energizes the electrodes.’), wherein the predetermined pattern of energization comprises: sequentially providing energy to the plurality of applicators, wherein when energy is being applied to one applicator, one or more other applicators are not being supplied with energy (Par. 19, ‘Then, in another phase of the procedure, the high frequency signal output from the system can be connected non-simultaneously, and in a sequential manner that is controlled by the system, to the multiple electrodes.’). Cosman further teaches that an advantage of non-simultaneous energy delivery is that the power source will not be over-loaded and the signal output will not sag (Par. 13).
Therefore, in view of Cosman, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Boll by providing energy to different energy applicators in a sequential manner, as taught by Cosman, so as to not overload the power source, as taught by Cosman. 
Regarding the temperature control module aspect, Cosman further teaches a plurality of temperature sensors, wherein each temperature sensor is coupled to one of said plurality of energy applicators, and each temperature sensor is configured to sense the temperature of the target body subarea of the energy applicator to which the temperature sensor is coupled (Fig. 3, temperature sensors 161-163); a temperature control module (Fig. 3, controllers 131-133) comprising a maximum temperature for the target body subarea for each of said plurality of energy applicators (Fig. 3, set temperatures 121-123), wherein the maximum temperature for each target body subarea coupled to an energy applicator may be individually defined by a user (Par. 19, ‘Tip temperatures from each of the multiple electrodes can be readout and stored in the system, and a set temperature for each electrode can be chosen by the user.’) and wherein the temperature control module is configured to cause the switching circuit to regulate the delivery of energy to each energy applicator to maintain the temperature of the target body subarea  coupled to the energy applicator within a desired tolerance of the maximum temperature for the target body subarea (Figs. 5-6 and pars. 48-49); and an input device allowing a user to individually enter or adjust the maximum temperature for each target subarea (Figs. 9-12).
In view of Cosman, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Boll by configuring the device with a temperature control module in the manner describe by Cosman in order to configure the system to provide customizable temperature control to each of the energy applicators independent of the other energy applicators, as taught by Cosman. Further, it is the examiner’s opinion that upon modification of Boll to incorporate a temperature control module, that one of ordinary skill in the art would understand that the operating range of the temperature control module would necessarily need to fit the therapeutic temperature range disclosed by Boll. For instance, Boll, in par. 137 Boll teaches an exemplary target temperature of 45°C, which can be mapped to the claimed maximum temperature and a general therapeutic temperature range of 42-47° C, which can be mapped to the fat treatment temperature range. 
Regarding the tissue temperature drop aspect, the examiner maintains that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to limit the tissue temperature drop between successive applications of energy to less than 2 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the examiner’s, opinion the target temperature is clearly a result effective variable since the temperature has to be selected carefully in order to safely raise the target temperature and provide an efficacious treatment. The specific uses of different treatment temperature ranges are discussed in Par. 79 of Boll. Further, because the target temperature is result effective if follows that one of ordinary skill in the art would attempt to minimize the temperature drop from the target temperature when implementing the type of on-off control scheme disclosed by Cosman. Thus, this temperature drop can also be considered a result effective variable for the same reasons that the target temperature is result effective. Too big of a temperature drop from the target temperature between successive energy applications will cause the tissue to drop out of the therapeutic temperature range and reduce the efficacy of the treatment.
Regarding claim 18, Boll, as modified, teaches a system for treating a body area of a patient (Pars. 4-6) comprising a plurality of target body subareas (Fig. 1a, showing multiple applicators 130a-d attached to a plurality of target body subareas ), the system comprising: an energy source configured to provide radiofrequency energy (Par. 19, ‘In some aspects, the source of RF energy can comprise two or more individually-controllable RF energy sources’; Fig. 1a, RF generators 135, 136); a plurality of non-invasive (Par. 4, ‘ In various aspects, the present teachings can provide a non-invasive, cooled (or uncooled) RF-based treatment’)  energy applicators (Figs. 1a-b, applicators 130a-d), wherein: the plurality of non-invasive energy applicators is arranged in a grid-like array (The applicators are capable of being arranged in a grid-like array pattern on the patient’s body, e.g. fig. 1E showing applicators 160 arranged in a grid-like array); each non-invasive energy applicator is configured to be aligned with a different target body subarea (Fig. 1a, showing applicators 130a-d aligned with different target body subareas) and is configured to apply energy to a skin surface of the target body subarea when provided with energy from the energy source (Par. 5, ‘the non-invasive treatment of unwanted fat […] can be accomplished by the application RF energy (e.g., 500 kHz, 1 Mhz, or other) delivered to the surface of the patient's tissue (e.g., skin, vaginal wall, esophagus) via a water-cooled treatment electrode or electrode array operating in either monopolar or bipolar mode’); and each non-invasive energy applicator is paired with another non-invasive energy applicator in the plurality of non-invasive energy applicators (Fig. 1e, Par. 151, ‘Any even number of applicators can be applied with a result of substantially zero neutral or minimal amount of return current flowing through the return pad by providing an equal number of electrodes with phase angle 0 and phase angle 180 degrees.’; therefore each 0° phase applicator can be paired with an 180° phase angle applicator); a plurality of skin temperature sensors, wherein: each skin temperature sensor is coupled to one of said plurality of non-invasive energy applicators (Par. 18, ‘the system can also include one or more temperature detectors for detecting a temperature of the tissue surface around the perimeter of the electrode array’); and each skin temperature sensor configured to sense the temperature of the target body subarea of the non-invasive energy applicator to which the skin temperature sensor is coupled (Par. 18); a switching circuit configured to energize each non-invasive energy applicator in the plurality of non-invasive energy applicators with energy from the energy source using a predetermined pattern of energization (Boll has previously been modified in view of Cosman to energize the energy applicators in a sequential manner; see Cosman, Fig. 3 and par. 45), wherein the predetermined pattern of energization comprises: providing energy to a first pair of the non-invasive energy applicators during a first time period utilizing a first timing pattern while no energy is provided to a second pair of non-invasive energy applicators during the first time period; providing energy to the second pair of the non-invasive energy applicators during a second time period utilizing a second timing pattern while no energy is provided to the first pair of non-invasive energy applicators during the second time period (See Cosman, par. 13, ‘the controllers and switches are made dependent so that the signal output of the generator is only connected to bipolar pairs of the multiple electrodes at separate times, that is, non-simultaneously.’); and a temperature control module (Boll has previously been modified in view of Cosman to configure the system with a temperature control module; see Cosman, Fig. 3, controllers 131-133) comprising an individually user-definable maximum temperature for each target body subarea aligned with one of said plurality of non-invasive energy applicators (See Cosman, ‘Par. 19, ‘Tip temperatures from each of the multiple electrodes can be readout and stored in the system, and a set temperature for each electrode can be chosen by the user.’), wherein the temperature control module is configured to cause the switching circuit to regulate the delivery of energy to non-invasive energy applicator to maintain the temperature of the target body subarea coupled to the non-invasive energy applicator within a desired tolerance of the maximum temperature for the target body subarea (See Cosman, Figs. 5-6 and pars. 48-49) during a fat treatment therapy (Par. 5, ‘the non-invasive treatment of unwanted fat’); and an input device allowing a user to individually enter or adjust the maximum temperature for each of the plurality of non-invasive energy applicators (See Cosman, figs. 9-12).
Regarding claim 20, Boll, as modified, teaches a method for treating a body area of a patient (Par. 4, ‘Systems and methods utilizing RF energy to treat a patient's skin (e.g., dermis and hypodermis) or other target tissue at a depth below a tissue surface with RF energy are described herein.’) comprising a plurality of target body subareas with energy (Fig. 1a and par. 65, ‘one or more applicators 130a-d comprising one or more electrically-conductive electrodes (e.g., comprised of metal) that are configured to be disposed in electrical contact with the patient's tissue (e.g., adjacent a region to be treated) for applying the RF energy to the tissue surface’) without overheating any of said target body subareas (Par. 23, ‘the probe can further comprise one or more cooling circuits to avoid overheating’) using a treatment system having a plurality of non-invasive (Par. 4, ‘ In various aspects, the present teachings can provide a non-invasive, cooled (or uncooled) RF-based treatment’)  energy applicators (Fig. 1a, energy applicators 130a-d), one or more energy sources (Par. 19, ‘In some aspects, the source of RF energy can comprise two or more individually-controllable RF energy sources’; Fig. 1a, RF generators 135, 136), and a plurality of skin temperature sensors (Par. 18, ‘the system can also include one or more temperature detectors for detecting a temperature of the tissue surface around the perimeter of the electrode array’), an input device (Boll has previously been modified in view of Cosman to utilize the temperature controllers of Cosman; see Cosman, figs. 9-12), and a controller for controlling the treatment of the body area (See Cosman, fig. 3, controllers 131-133), the method comprising: coupling each of said plurality of non-invasive energy applicators to a skin surface of a different one of said plurality of target body subareas (Fig. 1a, one or more applicators 130a-d);  defining a fat treatment temperature for each target body subarea coupled to one of the plurality of non-invasive energy applicators, wherein the fat treatment temperature for each of the target body subareas may be the individually defined using the input device (See Cosman, par. 19, ‘Tip temperatures from each of the multiple electrodes can be readout and stored in the system, and a set temperature for each electrode can be chosen by the user.’); energizing each non-invasive energy applicator with energy from one of said one or more energy sources to deliver energy to the target body subareas coupled to the respective non-invasive energy applicators (Par. 5, ‘the non-invasive treatment of unwanted fat […] can be accomplished by the application RF energy (e.g., 500 kHz, 1 Mhz, or other) delivered to the surface of the patient's tissue (e.g., skin, vaginal wall, esophagus) via a water-cooled treatment electrode or electrode array operating in either monopolar or bipolar mode’), wherein each energy source is configured to independently provide radiofrequency energy to each of said plurality of non-invasive energy applicators using a predetermined pattern of energization (Boll has previously been modified in view of Cosman to supply energy to the different energy applicators in a non-simultaneous sequential pattern; see Cosman, Fig. 3 and par. 45), wherein the predetermined pattern comprises: a first phase lasting a first time period (Fig. 7a and par. 137, ‘As shown, the plot exhibits a ramp up phase as the tissue temperature increases in the first several minutes of the treatment’; the first phase can be mapped to the ramp up phase), wherein the one or more energy sources sequentially (See Cosman, par. 19. ‘Then, in another phase of the procedure, the high frequency signal output from the system can be connected non-simultaneously, and in a sequential manner that is controlled by the system, to the multiple electrodes.’) provide energy to each of the plurality of non-invasive energy applicators one or more times at a first frequency (Par. 10, ‘the RF signals exhibiting one or more of a power, duty cycle, pulse duration, phase, and RF frequency.’)  and a first range of power levels to elevate temperatures of fat tissue in each target body subarea (Fig. 7a and par. 137, ‘That is, the target tissue can be raised to the therapeutic temperature range (e.g., 42-47° C.) during an initial heating or build phase in which the RF power (or duty cycle) is increased’)  to the individually defined fat treatment temperature for each of the plurality of non-invasive energy applicators (See Cosman, par. 19, ‘Tip temperatures from each of the multiple electrodes can be readout and stored in the system, and a set temperature for each electrode can be chosen by the user.’) for a fat treatment therapy (Par. 5, ‘the non-invasive treatment of unwanted fat’), and a second phase lasting a second time period (Par. 137, ‘after which the RF power is reduced so as to maintain an approximate plateau at about 45° C’; the second phase can be mapped to this lower powered maintenance phase), wherein the one or more energy sources sequentially and repeatedly provide energy to each of the plurality of non-invasive energy applicators (See Cosman, par. 19, ‘the system can be connected non-simultaneously, and in a sequential manner that is controlled by the system, to the multiple electrodes.’) at a second frequency (Par. 10, ‘the RF signals exhibiting one or more of a power, duty cycle, pulse duration, phase, and RF frequency.’; The examiner notes that the claim language does not require that the first and second frequencies are different from each other. Therefore, in the examiner’s opinion this limitation is still satisfied even if Boll teaches delivering the same fundamental frequency during both the ramp-up phase and the maintenance phase)  and at a second range of power levels to maintain temperatures of fat tissue in each target body subarea at or above the individually defined fat treatment temperature for each of the plurality of non-invasive energy applicators (Par. 137, ‘after which the RF power is reduced so as to maintain an approximate plateau at about 45 °C.’) for the fat treatment therapy (Par. 5, ‘the non-invasive treatment of unwanted fat’), wherein when energy is applied to one of the plurality of non-invasive energy applicators, energy is not being applied to one or more other non-invasive energy applicators (See Cosman, par. 19, ‘Then, in another phase of the procedure, the high frequency signal output from the system can be connected non-simultaneously […] to the multiple electrodes.’), and the predetermined pattern of energization is applied so that the temperature of fat tissue in the target body subarea does not fall 2 degrees Celsius during any time in the second time period when energy is not being applied to the  non-invasive energy applicator aligned with the target body subarea (Boll has previously been modified to optimize the maximum allowed temperature drop); for each of said non-invasive energy applicators, sensing the temperature of fat tissue in the target body subarea to which the non-invasive energy applicator is coupled during at least the time periods in which the non-invasive energy applicator is energized (See Cosman, fig. 2 and par. 44, ‘The temperature of the electrode receiving this high frequency signal output, as measured by a temperature sensor in the electrode, and the user selected set temperature, are delivered to a logic circuit decision-making element, and represented by 97’); and controlling the energizing of each non-invasive energy applicator such that the temperature of fat tissue in the target body subarea coupled to the applicator remains within a desired tolerance of the fat treatment temperature for the target body subarea during the second time period (See Cosman, fig. 2, showing a basic control algorithm for controlling the different electrodes individually).
Regarding claim 2, Boll, as modified, fails to explicitly teach wherein the temperature control module is configured to cause the switching circuit to regulate the delivery of energy to each non-invasive energy applicator such that the temperature of fat tissue in the target body subarea does not fall 1 degree Celsius during any time in the second time period when energy is not being applied to the subarea.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to limit the tissue temperature drop between successive applications of energy to less than 1-degree C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 3-4, Boll, as modified, fails to teach that during the first time period, a first time between consecutive applications of energy to each non-invasive energy applicator is less than 180/60 seconds, and during the second time period, a second time between consecutive applications of energy to each non-invasive energy applicator is less than 60/30 seconds.
Cosman, however, provides an exemplary time period between successive applications of energy to each applicator of 1 second (Par. 48, ‘In one example, the time slots can be of equal duration. For example, if the time to cycle through all of the electrodes is one second, then the individual time slices for each electrode can have 1/3-second durations.’). Further, the examiner maintains, that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize the period between successive applications of energy to each applicator, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Boll, as modified, further teaches wherein the plurality of non-invasive energy applicators comprises six applicators grouped into 3 pairs of applicators (Par. 151, ‘In the case of six applicators […]’) for treating six target body subareas, each of six  energy applicators is applied to one of the six subareas (Par. 151, the different subareas can be considered each of the subareas surrounding the 6 energy applicators), the first phase comprises repeatedly and sequentially applying energy to each of the three pairs of applicators (Par. 76, ‘The bipolar configuration includes two separate, active electrodes (or two separate, active electrode arrays).’; Boll has previously been modified in view Cosman to provide energy to the different applicators sequentially; see Cosman, par. 13, ‘the controllers and switches are made dependent so that the signal output of the generator is only connected to bipolar pairs of the multiple electrodes at separate times, that is, non-simultaneously’):, and the second phase comprises repeatedly and sequentially applying energy to each of the three pairs of applicators (See Cosman, par. 13).
Regarding claim 6, Boll, as modified, further teaches Boll, as modified, further teaches wherein a first energy source is configured to be applied to a first pair of non-invasive energy applicators; a second energy source is configured to be applied to a second pair of non-invasive energy applicators; and the first energy source is between 170 degrees and 190 degrees out of phase with the second energy source (Par. 150, ‘Other exemplary configurations would include an even number of applicators (e.g., two or four treatment applicators) and where the phase angles of the RF power signal to each applicator are 180 degrees out of phase. In the case of four applicators, two of the four applicators could have a phase angle of 0 degrees, for example, and the other two could have a phase angle of 180 degrees […]’).
Regarding claim 7, Boll, as modified further teaches wherein one non-invasive energy applicator of the pair of non-invasive energy applicators is electrically connected as a current return path of the other non-invasive energy applicator of the pair of non-invasive energy applicators (Pars. 76 and 186, in bipolar mode one applicator acts as the active electrode while the other acts as the return electrode; alternatively, par. 151, in a phased array where pairs of electrodes are 180 degree out of phase the electrodes of the electrode pairs are always of opposite polarities guaranteeing that current always flows between these pairs of electrodes. This is why there is a minimal amount of return current flowing through the return pad since the exact current flowing out of the first electrode of the electrode pair exactly equals the current flowing into the second electrode of the electrode reducing the need for separate ground electrode).
Regarding claim 8, Boll, as modified, fails to teach wherein the first time period is between 20 and 225 seconds.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the time period of the ramp up temperature phase to within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 9 and 23, Boll, as modified, teaches an operating frequency of about 1 MHz (Par. 64), but fails to teach wherein the first frequency and the second frequency of the energy sources is between 1 MHz and 6.5 MHz; or where the first frequency and the second frequency of the energy sources is between 1 MHz and 3 MHz.
The examiner maintains however, that it would have been obvious to one of ordinary skill in the art select a frequency within the claimed range. For instance, legal precedent has held that a prima facie case of obviousness exists where claim ranges do not overlap but are merely close (See MPEP, 2144.05 I).  Therefore, one of ordinary skill in the art would have found it obvious to select a radiofrequency of slightly above 1 MHz since it would have been expected to have substantially the same properties as a radiofrequency of 1 MHz. 
Further, one of ordinary skill in the art would have considered operating frequency as a result effective variable since electrical properties of tissue differ with frequency.  Therefore, one of ordinary skill in the art would have found it obvious to optimize the operating frequency to within the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Boll, as modified, further teaches wherein the fat treatment temperature is between 43 degrees Celsius and 47 degrees Celsius (Par. 241, ‘That is, the target tissue can be raised to the therapeutic temperature range (e.g., 42-47 °C.) during an initial heating or build phase in which the RF power (or duty cycle) is increased, after which the RF power (or its duty cycle) can be reduced to maintain the target tissue in the desired therapeutic temperature range (e.g., at its plateau of about 45 °C.)’). 
Regarding claim 11, Boll, as modified, further teaches wherein the fat treatment temperature is between 43 degrees Celsius and 47 degrees Celsius (Par. 137, ‘That is, the target tissue can be raised to the therapeutic temperature range (e.g., 42-47 °C.) during an initial heating or build phase in which the RF power (or duty cycle) is increased, after which the RF power (or its duty cycle) can be reduced to maintain the target tissue in the desired therapeutic temperature range (e.g., at its plateau of about 45 °C.)’) and the maximum temperature is the same as the fat treatment temperature (See Cosman, ‘Par. 19, ‘Tip temperatures from each of the multiple electrodes can be readout and stored in the system, and a set temperature for each electrode can be chosen by the user.’; both the maximum temperature and the treatment temperature can be considered the set temperature defined by the user).
Regarding claim 12, Boll, as modified, further teaches wherein each subarea has a surface area between 20 square cm and 80 square cm (Par. 87, ‘In some aspects, a group of electrodes in an electrode array or multiple electrode arrays can be arranged in a pattern covering from about 1 cm2 to about 500 cm2.’). 
Regarding claim 13, Boll, as modified, further teaches wherein the input device comprises a display for displaying information relating to one or more of: a maximum temperature for one or more target body subareas treated by plurality of non-invasive energy applicators; a temperature of one or more target body areas sensed by one or more of the plurality of temperature sensors; and an adjustment input for adjusting the maximum temperature for one of more target body subareas (Boll has previously been modified in view of Cosman to include a user interface; see Cosman, e.g. fig. 9, showing displays 500 for displaying the temperature of body areas sensed by temperature sensors and panel 514 for displaying and adjusting set temperatures for the different electrodes).
Regarding claim 14, Boll, as modified, further teaches wherein the temperature control module is configured to cause the switching circuit to perform an action selected from increasing the rate of energy delivery to the non-invasive energy applicator the further below the maximum temperature the temperature of the target body subarea falls, and decreasing the rate of energy delivery to the non-invasive energy applicator the further above the maximum temperature the temperature of the target body subarea rises (Boll has previously been modified in view of Cosman to utilize a temperature controller; see Cosman, fig. 2 and par. 44, ‘If the electrode temperature is greater than the user set temperature, the high frequency power or signal output to that electrode is reduced or turned off. […] Conversely, if the measured temperature for that particular electrode is less than the user set temperature the high frequency signal output remains on or increased.’).
Regarding clam 15, Boll, as modified, further teaches wherein the temperature control module is configured to cause the switching circuit to cease applying energy to the non-invasive energy applicator if the temperature of the target body subarea reaches or exceeds the maximum temperature (Boll has previously been modified in view of Cosman to utilize a temperature controller; see Cosman, fig. 2 and par. 44, ‘If the electrode temperature is greater than the user set temperature, the high frequency power or signal output to that electrode is reduced or turned off.’).
Regarding claim 16, Boll, as modified, further teaches a display for displaying  at least one of: one or more inputs allowing a user to individually enter or adjust the fat treatment temperature for each of the plurality of non-invasive energy applicators; one or more inputs allowing a user to adjust the fat treatment temperature for all of the plurality of non-invasive energy applicators; one or more inputs to allow a user to select a mode of operation of the system; one or more inputs to allow a user to select a group of the plurality of non-invasive energy applicators to be used to treat a patient (Boll has previously been modified in view of Cosman to include a user interface; see Cosman, e.g. par. 54 and fig. 9,  panel 514 for displaying and adjusting set temperatures for each of the different electrodes; selector 511 allowing the clinician to select a subset of electrodes to be active during the procedure, ‘mode select’ which allows the clinician to select a mode).
Regarding claim 17, Boll, as modified, further teaches a display for displaying at least one of: the actual temperature sensed by each of the plurality of non-invasive energy applicators; an indication of which energy applicators among the plurality of non-invasive energy applicators have been selected by the user to provide RF energy to a patient; a selected mode of operation of the system (Boll has previously been modified in view of Cosman to include a user interface; see Cosman, e.g. par. 54 and fig. 9, displays 500 for displaying measured electrode temperatures, display 511 for indicating which of the multiple electrodes are active during the procedure as set by the user, mode select’ which allows the clinician to select a mode).
Regarding claim 21, Boll, as modified, further teaches coupling each of said plurality of non-invasive energy applicators to a different one of said plurality of target body subareas comprises coupling six energy applicators in three pairs of applicators to six target body subareas (Par. 151 ‘In the case of six applicators’; Par. 76, ‘The bipolar configuration includes two separate, active electrodes (or two separate, active electrode arrays).’ ), and wherein: energizing each non-invasive energy applicator in a first phase comprises repeatedly and sequentially applying energy to each pair of applicators (Boll has previously been modified in view Cosman to provide energy to the different applicators sequentially; see Cosman, par. 13, ‘the controllers and switches are made dependent so that the signal output of the generator is only connected to bipolar pairs of the multiple electrodes at separate times, that is, non-simultaneously’), and energizing each non-invasive energy applicator in a second phase comprises repeatedly and sequentially applying energy to each pair of applicators (See Cosman, par. 13).
Regarding claim 22, Boll, as modified, further teaches wherein repeatedly and sequentially applying energy to each pair of non-invasive energy applicators comprises energizing the first non-invasive energy applicator of each pair of non-invasive energy applicators with energy from a first energy source, and energizing the second non-invasive energy applicator of each pair of non-invasive energy applicators with a second energy source, wherein the first energy source is between 170 degrees and 190 degrees out of phase with the second energy source (Par. 150, ‘Other exemplary configurations would include an even number of applicators (e.g., two or four treatment applicators) and where the phase angles of the RF power signal to each applicator are 180 degrees out of phase.’).
Regarding claim 24, Boll, as modified, further teaches wherein controlling the energizing of each non-invasive energy applicator comprises comparing a sensed temperature of fat tissue in the target body subarea coupled to each non-invasive energy applicator to a an individually defined fat treatment temperature for the respective non-invasive energy applicator (Boll has previously been modified in view of Cosman to utilize a temperature controller; see Cosman, fig. 2, step 97).
Regarding claim 25, Boll, as modified, further teaches wherein controlling the energizing of each non-invasive energy applicator further comprises ceasing the application of energy to the non-invasive energy applicator if the temperature of its target body subarea exceeds the fat treatment temperature defined for the non-invasive energy applicator (Boll has previously been modified in view of Cosman to utilize a temperature controller; see Cosman, fig. 2 and par. 44, ‘If the electrode temperature is greater than the user set temperature, the high frequency power or signal output to that electrode is reduced or turned off.’).
Regarding claim 26, Boll, as modified, fails to teach performing at least one further action during the second time period selected from: individually adjusting a defined fat treatment temperature for one or more of the plurality of non-invasive energy applicators; and globally adjusting a defined fat treatment temperature for of each of the plurality of non-invasive energy applicators.
The examiner maintains, however, that considering that Boll, as modified, already teaches that the set temperatures of each individual applicator are adjustable via a user interface, that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to make adjustments to the different set temperatures during the procedure itself in order to adjust treatment if previously inputted set temperatures are too high or too low. 
Regarding claim 27, Boll, as modified, further teaches wherein the fat treatment temperature is between 43 degrees Celsius and 47 degrees Celsius (Par. 137, ‘That is, the target tissue can be raised to the therapeutic temperature range (e.g., 42-47 °C.) during an initial heating or build phase in which the RF power (or duty cycle) is increased, after which the RF power (or its duty cycle) can be reduced to maintain the target tissue in the desired therapeutic temperature range (e.g., at its plateau of about 45 °C.)’).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boll in view of Cosman, as applied to claims 1-18 and 20-27, above, and further in view of Azar (US 20190001145).
Regarding claim 19, Boll as modified fails to teach wherein no pair of non-invasive energy applicators comprises non-invasive energy applicators that are aligned with target body subareas whose side edges are adjacent to each other. 
Azar teaches an analogous RF device (Par. 12, ‘even after the electrodes pass energy, such as RF energy, through the electrodes’)  which comprises a plurality of energy applicators (Fig. 5a, electrodes 504) wherein energy applicators in each pair of energy applicators are not adjacent to each other (Fig. 5B and par. 47, ‘When adjacent pairs of electrodes are activated, the pairs result in treatment at a depth illustrated by reference numeral 508, the depth of hair follicles to be treated/destroyed. However, when more distance exists between activated electrodes, the depth of treatment may be, as shown in connection with the reference numeral 509, in the area of fat cells to be reduced/destroyed’).
Therefore, in view of Azar, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to activate non-adjacent applicator pairs in order to control the depth of energy deposition within the tissue, as taught by Azar. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-32 of copending Application No.16/022,396 in view of Cosman. The copending application discloses all of the elements of the instant application, except for the temperature control module and temperature sensors. However, these features are obvious in view of Cosman as discussed above.

Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive.
Applicant argues:
Applicant respectfully submits that the device in Cosman penetrates the body, which is evidenced by the fact that the device goes through the skin boundary. In addition, Applicant notes that Cosman’s temperature sensors (reference numbers 161, 162, and 163) measure the temperature of the inside tip of the device and that the device is insert into the patient beyond the skin boundary. (See Cosman at Figure 1; Figure 14; and paragraphs [0007], [0011], [0017], and [0019]). Applicant respectfully submits that Cosman teaches away from Boll because a device that treats a patient from the inside of their body is the polar opposite of a device that treats a patient from outside of their body. For example, a person of ordinary skill in the art trying to solve a chemotherapy (e.g., treatment is inside the body) problem would not seek the solution from a topical Page 17 of 20 element (e.g., treatment is outside of the body) because the treatment areas of inside the body and outside the body are opposite in both function and environment.¶ Even if a person of ordinary skill in the art would have combined these two polar opposite references (which Applicant does not agree that a person of ordinary skill in the art would), the combination is fatally flawed. First, modifying Boll with Cosman creates a device that is invasive and measures the temperature at an inside tip of the device which renders the device unsuited for the treatment of a skin condition because: a) the device is invasive and b) the temperature control is utilized at a point on the device which does not function as a patient discomfort feedback loop. The patient does not care about the temperature of the tip inside the device. The patient cares about the skin temperature because the skin temperature is what determines pain for the patient. Further, the temperature measurement at the tip of the device will not correlate with a skin temperature across a plurality of patients, which renders it ineffective as a control mechanism. Second, modifying Cosman with Boll creates a device that is non-invasive and not suited for the treatment of a spinal condition.

With respect to applicant’s assertion that Boll and Cosman are non-analogous art, the examiner disagrees. Both Boll and Cosman are directed to temperature-controlled RF tissue treatments in which multiple electrodes are simultaneously controlled (See Boll, par. 79). It follows that OOSIA, when considering the disclosure of Boll, would look to other disclosures related to the temperature-controlled RF treatments in which multiple electrodes are simultaneously controlled and would naturally be led to the disclosure of Cosman. Therefore, the examiner disagrees that Boll and Cosman are non-analogous since (a) both references are from the same field of endeavor, i.e. RF treatment devices of tissue and (b) both Cosman and Boll face the similar problem of simultaneously providing temperature control to a plurality of RF electrodes.
With respect to applicant’s assertion that Boll teaches away from a combination with Cosman, the examiner disagrees. The fact that Cosman teaches electrodes which penetrate tissue and Boll teaches surface electrodes is not pertinent, since the combination never modifies Boll to be invasive. The office action modifies Boll to utilize Cosman’s method of temperature, not to be invasive. Further, it is the examiner’s position that Cosman’s method of temperature control would be relevant to both invasive and non-invasive RF treatments alike.
With respect to applicant’s argument that the combination would render Boll unsatisfactory for its intended use, the examiner disagrees. Firstly, the examiner maintains that applicant is misrepresenting the stated rejection. Nothing, in the stated rejection modifies Boll to be invasive. Secondly, side-stepping the issue of whether the temperature sensors of Cosman can be considered tissue temperature sensors, the examiner notes that Boll already teaches skin temperature sensors (Par. 18). Therefore, in the examiner’s opinion it is not necessary to rely on Cosman to teach this feature. In short, Cosman is merely used to demonstrate obviousness of a particular temperature control scheme not to modify the pre-existing electrode and temperature sensor structure already disclosed by Boll. Therefore, the rejection is maintained.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794